NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Payette et al. (6,709,251) discloses a molding apparatus, comprising a stage base 44 on the tops of rails 42a and 42b, a turntable 54 supported for rotation about a vertical axis 56 by bearing 58 fitting between the base 44 and turntable 54, wherein the turntable 54 is disc-shaped and retained at its edges by gibs 60 and at its center by a shaft 63 driven by a motor 65 on racks 62, wherein these racks engage opposite edges of a gear 64 positioned at the bottom of the rails 42b and 42a. This engagement causes any movement of rail 42b (or 42a) with respect to rail 38b (40a) to be equal to the movement between rail 42b (42a) and rail 40b (38a).
However, Payette et al. fails to disclose a displacement plate, wherein the assembly plate being rotatably mounted on the displacement plate; and the assembly frame having a support device for stationary support of a second mould tool part which corresponds to at least one of the first mould tool parts.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thu-Khanh T. Nguyen/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743